Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-20, as amended below, are found allowable. The restriction requirement between the method and apparatus, as set forth in the Office action mailed on 01/08/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 1-9, directed to the apparatus, are rejoined and no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Brit Nelson (Reg. no. 40370) on 11/04/2021.

The application has been amended as follows: 
1. (currently amended) A flow tube configured to flow an interrupted flow of fluid, comprising: a body having an inlet end and an outlet end, the body having a longitudinal axis and forming a chamber fluidicly coupled between the inlet end and the outlet end; and a ball-track assembly comprising a track support coupled at least partially across the chamber, a ball-track coupled to the track support and protruding along the longitudinal axis, the ball-track forming a fixed width circular path and a central post having a ball groove for at least one ball 
 and a central post having a ball groove for at least one ball 

15. (Currently amended) A method of interrupting a flow stream through a flow tube having a body having an inlet end and an outlet end, the body having a longitudinal axis and forming a chamber fluidicly coupled between the inlet end and the outlet end; and a ball-track assembly comprising a track support coupled at least partially across the chamber, a ball- track coupled to the track support and protruding along the longitudinal axis, the ball-track forming a fixed width circular path and a central post having a ball groove for at least one ball 

19. (Currently amended)The flow tube of claim 1, wherein the ball-track comprises [[a]] the central post with the ball groove forming a concave surface around the central post.

20. (Currently amended) The method of claim 15, wherein the ball-track comprises [[a]] the central post with the ball groove forming a concave surface around the central post.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most relevant reference includes Holtsnider (US 2007/0033725), which teaches a central post 46 in figure 4 but this central post 46 does not have a ball groove. No additional . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752